Case: 13-11769   Date Filed: 05/06/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-11769
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket Nos. 1:09-cv-00629-CG,
                          1:06-cr-00206-CG-B-1


QUANG VAN NGUYEN,

                                                         Petitioner - Appellant,

                                    versus

UNITED STATES OF AMERICA,
                                                         Respondent - Appellee.

                       __________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                      _________________________

                                (May 6, 2014)

Before HULL, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:

     Quang Van Nguyen appeals the district court’s denial of his motion to

vacate, see 28 U.S.C. § 2255, in which he alleged that his trial counsel was
                Case: 13-11769       Date Filed: 05/06/2014       Page: 2 of 6


ineffective for not objecting to the district court’s determination that the drug type

involved in his narcotics offense was methamphetamine “ice.” We had previously

remanded the case to the district court for an evidentiary hearing on that ineffective

assistance of counsel claim. After review of the record, which includes a transcript

of the evidentiary hearing and the parties’ briefs, we affirm. 1

                                               I

           Mr. Nguyen pled guilty to one count of possession of an unregistered

firearm, in violation of 26 U.S.C. § 5861(d), and was convicted by a jury of one

count of conspiracy to distribute more than 500 grams of methamphetamine, in

violation of 21 U.S.C. §§ 841(b)(1)(A) & 846. Mr. Nguyen’s narcotics offense

was a so-called “dry” conspiracy because no drugs were seized, and the

government proved the existence of the narcotics through the testimony of Mr.

Nguyen’s co-conspirators. During their testimony, the co-conspirators referred to

the drugs only as “ice,” and provided descriptions of them as, for example, “a clear

substance [that] looks like rock salt or salt.” D.E. 48 at 93, 95-96. Mr. Nguyen did

not object to the admissibility of this evidence.

       At sentencing, the district court determined that the drug type in the

conspiracy was methamphetamine “ice,” which is of a higher purity and leads to a


       1
          On appeal, Mr. Nguyen did not raise any claim about whether his appellate counsel was
ineffective until his reply brief, and, thus that claim is deemed abandoned. See Starship Enters.
of Atlanta, Inc. v. Coweta Cnty., Ga., 708 F.3d 1243, 1254 (11th Cir. 2013).


                                               2
              Case: 13-11769     Date Filed: 05/06/2014    Page: 3 of 6


higher offense level. See U.S.S.G. § 2D1.1(c), n.(c). As a result, Mr. Nguyen’s

base offense level under the Sentencing Guidelines was 36 rather than 32. With

the application of two enhancements for possession of a firearm and obstruction of

justice, the district court’s finding of “ice” resulted in a sentencing range of 324 to

405 months in custody, instead of 210 to 262 months. The district court ultimately

sentenced Mr. Nguyen to 364 months for the conspiracy count, and 120 months for

the firearm count, to be served concurrently. In his § 2255 motion, Mr. Nguyen

alleged that his trial counsel had rendered ineffective assistance by failing to object

to the reference of the methamphetamine as “ice.”

      At the evidentiary hearing following our remand, Mr. Nguyen, represented

by another attorney, called his trial counsel to testify. Mr. Nguyen also submitted

an affidavit in which he claimed that he had requested his trial counsel to contest

the drug type and quantity prior to sentencing. In addition, Mr. Nguyen tried to

submit a report from the Drug Enforcement Administration to show that the

methamphetamine he was selling was below the reported market value for “ice,”

but the district court declined to take judicial notice of the DEA report.

      After the hearing, the district court denied Mr. Nguyen’s § 2255 motion,

ruling that he had failed to satisfy his burden under Strickland v. Washington, 466
U.S. 668 (1984). Mr. Nguyen now appeals.




                                           3
              Case: 13-11769    Date Filed: 05/06/2014   Page: 4 of 6


                                         II

       A claim of ineffective assistance of counsel is a mixed question of law and

fact. That means we review findings of fact for clear error and legal determinations

de novo. See Conklin v. Schofield, 366 F.3d 1191, 1201 (11th Cir. 2004).

       The Sixth Amendment guarantees a criminal defendant the right to effective

assistance of counsel. See Strickland, 466 U.S. at 685-86. To warrant relief on a

claim that counsel was ineffective, a defendant must show that (1) counsel’s

performance was deficient and (2) the deficient performance was prejudicial. Id. at

687.

       In assessing the performance prong, “counsel is strongly presumed to have

rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment.” Id. at 690. This presumption is even stronger

when counsel is an experienced trial attorney. See Chandler v. United States, 218
F.3d 1305, 1316 (11th Cir. 2000) (en banc). Simply because trial counsel used an

unsuccessful approach or, in hindsight, another tactic may have proven successful,

does not demonstrate that counsel was ineffective. Id. at 1316-17.

       To make his burden on the “performance” prong of Strickland, Mr. Nguyen

first must demonstrate that “no competent counsel would have taken the action that

his counsel did take.” Id. at 1315. An attorney’s ignorance of a well-defined legal

principle could be inexcusable and demonstrate deficient performance. See Smith



                                         4
              Case: 13-11769     Date Filed: 05/06/2014   Page: 5 of 6


v. Singletary, 170 F.3d 1051, 1054 (11th Cir. 1999). But where “the legal principle

at issue is unsettled . . . counsel will not have rendered deficient performance for

an error in judgment.” Black v. United States, 373 F.3d 1140, 1144 (11th Cir.

2004).

      Here, Mr. Nguyen based his claim of deficient performance on his trial

counsel’s failure to object to the use of the word “ice.” He argues that any

reasonable attorney with knowledge of our holdings in United States v. Patrick,

983 F.2d 206 (11th Cir. 1993), and United States v. Ramsdale, 61 F.3d 825 (11th

Cir. 1995), would have objected. To support this claim, Mr. Nguyen called only

one witness—his trial counsel—who testified that he “may or may not have been”

aware of Patrick and Ramsdale. See D.E. at 8-12. Mr. Nguyen himself did not

testify during the hearing; he instead provided an affidavit, in which he stated that

he told his attorney to contest the drug type and quantity because the

methamphetamine was not “ice.” See D.E. at 70-1.

      We agree with the district court that, on this record, Mr. Nguyen’s trial

counsel did not render deficient performance. First, our holdings in Patrick and

Ramsdale do not squarely apply here because those cases involved sentencing

errors under a guideline scheme that distinguished between d-methamphetamine

and l-methamphetamine, not methamphetamine and “ice.” See United States v.

Carroll, 6 F.3d 735, 745 (11th Cir. 1993) (“Patrick did not decide any issue related



                                         5
                Case: 13-11769        Date Filed: 05/06/2014      Page: 6 of 6


to purity.”). Second, we have never decided whether the designation of

methamphetamine as “ice” for sentencing purposes requires scientific testimony.

Although Patrick and Ramsdale did not involve purity issues concerning “ice,”

other circuits have permitted circumstantial testimonial evidence to sustain a

finding that the methamphetamine was “ice.” See United States v. Lugo, 702 F.3d
1086, 1089 (8th Cir. 2013); United States v. Verdin-Garcia, 516 F.3d 884, 896

(10th Cir. 2008); United States. v. Cockervill, No. 99-4634, 2000 WL 852608, at

*2-3 (4th Cir. June 28, 2000).2

                                               III

       The district court’s denial of Mr. Nguyen’s motion to vacate is affirmed.

       AFFIRMED.




       2
          We note, as well, that Mr. Nguyen did not present any persuasive evidence at the
evidentiary hearing that the methamphetamine was not “ice.” We recognize that Mr. Nguyen
asked the district court to take judicial notice of the DEA report, but the district court did not
abuse its discretion in refusing to do so. First, only a few months within Mr. Nguyen’s
conspiracy overlapped the time frames described in the report. Second, the disclaimer in the
report itself suggested that the information referenced did not come within the meaning of Rule
201 of the Federal Rules of Evidence.


                                                6